14-466
     Fang v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A087 755 707
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of April, two thousand fifteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            GUIDO CALABRESI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   MEI LING FANG,
14            Petitioner,
15
16                    v.                                             14-466
17                                                                   NAC
18
19   ERIC H. HOLDER, JR., UNITED STATES
20   ATTORNEY GENERAL,
21             Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Gary J. Yerman, New York, New York.
25
26   FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant
27                                       Attorney General; Erica B. Miles,
28                                       Senior Litigation Counsel; David
29                                       Schor, Trial Attorney, Office of
1                                 Immigration Litigation, United
2                                 States Department of Justice,
3                                 Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner Mei Ling Fang, a native and citizen of China,

10   seeks review of a January 29, 2014, decision of the BIA,

11   affirming an April 11, 2012, decision of an Immigration Judge

12   (“IJ”) denying Fang’s application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).    In re Mei Lin Fang, No. A087 755 707 (B.I.A. Jan. 29,

15   2014), aff’g No. A087 755 707 (Immig. Ct. N.Y. City Apr. 11,

16   2012).    We assume the parties’ familiarity with the underlying

17   facts and procedural history in this case.

18       We have considered both the IJ’s and the BIA’s opinions “for

19   the sake of completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237

20   (2d Cir. 2008).    The applicable standards of review are well

21   established.    See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

22   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).


                                     2
1        To establish eligibility for asylum, an applicant like

2    Fang, who has not suffered past persecution, must demonstrate

3    an objectively reasonable fear of future persecution.    8 U.S.C.

4    §§ 1101(a)(42), 1158(b)(1)(A); Ramsameachire v. Ashcroft, 357

5 F.3d 169, 178 (2d Cir. 2004).        There are two ways for an

6    applicant to show objective fear: (1) offering evidence that

7    she would be singled out individually for persecution; or

8    (2) proving that a pattern or practice of persecution of persons

9    similarly situated to her exists in her home country.     Mufied

10   v. Mukasey, 508 F.3d 88, 91 (2d Cir. 2007); 8 C.F.R.

11   § 1208.13(b)(2).

12       The agency reasonably found that Fang did not establish

13   that she would be individually targeted for persecution,

14   despite her credible testimony.     Jian Hui Shao v. Mukasey, 546

15 F.3d 138, 162 (2d Cir. 2004).   Fang testified that although she

16   was at a house church when government officials arrived, she

17   was unsure as to whether they saw or recognized her.         She

18   suggested that one of the other church members may have provided

19   her name under torture, but the agency reasonably found this

20   assertion speculative as there is no evidence in the record to

21   corroborate it.    See Jian Xing Huang v. INS, 421 F.3d 125, 129
                                     3
1    (2d Cir. 2005).   Fang did not present sufficiently reliable,

2    objective evidence that the police identified her and have a

3    continuing interest in her.    Although Fang submitted letters

4    from her mother and her two friends, the agency did not err in

5    affording the letters diminished weight because her mother is

6    an interested party, her friends were unavailable for cross

7    examination, and the letters were clearly prepared for the

8    purposes of litigation.     See Xiao Ji Chen v. U.S. Dep’t of

9    Justice, 471 F.3d 315, 341-42 (2d Cir. 2006).     Further, even

10   given probative weight, the letters do not establish that

11   Chinese authorities have a continuing interest in Fang.

12       The agency also reasonably found that Fang failed to

13   establish a pattern or practice of persecution in China of

14   Christians.   While the State Department Reports show that China

15   restricts religious activities, they do not establish the type

16   of systemic and pervasive threat of harm required to establish

17   a pattern or practice of persecution against Christians.    See

18   Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009); Jian Hui

19   Shao, 546 F.3d at 150 n.6 (citing Mufied, 508 F.3d at 92-93).

20       Fang references three country conditions reports not

21   included in the administrative record to argue that the Chinese
                                    4
1    government   persecutes   Christians.   Even   assuming   we   may

2    consider these reports, they are consistent with those included

3    in the administrative record.

4        Because Fang failed to demonstrate a well-founded fear of

5    persecution, she necessarily could not meet the higher burden

6    required for withholding of removal or CAT relief.    See Lecaj

7    v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

8        For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot.     Any pending request for oral argument

13   in this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O=Hagan Wolfe, Clerk




                                     5